DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The allowed claims are 1, 3, 5-8, 11-14, 18, 19 and 21-23
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or make obvious:
“when a CSS is not configured on other BPs than the first BP in the plurality of BPs;
detecting, by the terminal device, the common DCI in the first CSS; and 
receiving a measurement reference signal in the second BP”
Regarding the prior art of record:
Kim et. al. (US 2021/0250920 A1) discloses 
detecting, by the terminal device, a common DCI in the first bandwidth part (BP) (Para 355 “to monitor PDCCH for detection of DCI format 2_6 on the active DL BWP of the PCell or of the SpCell according to a common search space” where the “active BWP of the PCell” corresponds to the first BP) and 
performing a measurement in the second BP (Para 154 “In addition, the PDCCH may be monitored to check the indication of the base station, channel measurement may be performed on the downlink of the SCell of the active mode or the active state (or the BWP other than the activated BWP or the activated normal BWP or the activated dormant BWP of the SCell)” where the “bandwidth part (BWP) of the second cell” corresponds to the second BP)
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416. The examiner can normally be reached M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maharishi V. Khirodhar, can be reached on (571) 270-7909. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KENNETH P HUNT/           Examiner, Art Unit 2463                                                                                                                                                                                             

/MAHARISHI V KHIRODHAR/           Primary Examiner, Art Unit 2463